980 A.2d 33 (2009)
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., acting solely as a nominee for America's Wholesale Lender,
v.
Juli' A. D'ANCONA-MAHER and Lisa Maher
Petition of Juli' A. D'Ancona Maher and Joseph Maher.
No. 301 MAL 2009
Supreme Court of Pennsylvania.
August 13, 2009.

ORDER
PER CURIAM.
AND NOW, this 13th day of August, 2009, the Petition for Allowance of Appeal is hereby DENIED.
The Application for Leave to Appeal in Forma Pauperis filed by Juli' A. D'Ancona Maher and Joseph Maher is hereby DENIED as moot.